MEMORANDUM OPINION AND ORDER TO DISMISS
SIMMS, Judge:
Petitioner, Sidney Wayne Campbell, who stands convicted of the crime of Burglary in the Second Degree, After Former Conviction of a Felony, and is under an indeterminate sentence of ten (10) to thirty (30) years imprisonment, which judgment and sentence was affirmed by this Court in Campbell v. State, Okl.Cr., 493 P.2d 1126 (1972) in January, comes now by original action seeking a Writ of Error Coram Nobis.
Writ denied.
The ancient common law Writ of Error Coram Nobis, previously available on certain narrow grounds involving errors of fact, Williamson v. State, Okl.Cr., 481 P.2d 767 (1971), no longer lies in criminal cases in Oklahoma.
Without reaching or deciding the question of whether or not the petition is sufficient to cause such a writ to issue, we hold that all such common law writs are no longer available and a statutory remedy has supplanted them. 22 O.S.1971, §§ 1080-1088.
The above-cited Post-Conviction Procedure Act states its purpose in § 1080, as follows:
“ * * * Excluding a timely appeal, this act encompasses and replaces all common law and statutory methods of challenging a conviction or sentence.”
This Court has held, since the passage of the above-cited Act, that the statute does not suspend or alter the privilege of the Writ of Habeas Corpus, however. Lamb v. Page, Okl.Cr., 482 P.2d 615 (1971). Notwithstanding our decision in Lamb, supra, since habeas corpus is guaranteed by State and Federal Constitutions, we hold that coram nobis has now been replaced by the Post-Conviction Relief Act and is no longer available in Oklahoma.
In his special concurring opinion, my colleague Judge Brett concludes that the petitioner, in this case, is not precluded from seeking his relief under the Post-Conviction Remedy Act. With this observation, I whole-heartedly concur. Particularly in view of the provisions of the statute as cited in the Special Concurring Opinion, and for the additional reason that *30422 O.S.1971, § 1080, sub-paragraph (d), which provides:
“That there exists evidence of material facts, not previously presented and heard, that requires vacation of the conviction or sentence in the interest of justice;”
and, sub-paragraph (f), which reads:
“that the conviction or sentence is otherwise subject to collateral attack upon any ground of alleged error heretofore available under any common law, statutory or other writ, motion, petition, pre-ceeding or remedy
It is therefore the order of the Court that the Petition for a Writ of Error Cor-am Nobis is, and the same is hereby, Denied.
BUSSEY, P. J., concurs.
BRETT, J., specially concurs.